Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 1 of 97




                      EXHIBIT J
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 2 of 97




                                                           DEF000001
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 3 of 97




                                                           DEF000002
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 4 of 97




                                                           DEF000003
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 5 of 97




                                                           DEF000004
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 6 of 97




                                                           DEF000005
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 7 of 97




                                                           DEF000006
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 8 of 97




                                                           DEF000007
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 9 of 97




                                                           DEF000008
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 10 of 97




                                                           DEF000009
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 11 of 97




                                                           DEF000010
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 12 of 97




                                                           DEF000011
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 13 of 97




                                                           DEF000012
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 14 of 97




                                                           DEF000013
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 15 of 97




                                                           DEF000014
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 16 of 97




                                                           DEF000015
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 17 of 97




                                                           DEF000016
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 18 of 97




                                                           DEF000017
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 19 of 97




                                                           DEF000018
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 20 of 97




                                                           DEF000019
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 21 of 97




                                                           DEF000020
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 22 of 97




                                                           DEF000021
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 23 of 97




                                                           DEF000022
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 24 of 97




                                                           DEF000023
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 25 of 97




                                                           DEF000024
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 26 of 97




                                                           DEF000025
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 27 of 97




                                                           DEF000026
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 28 of 97




                                                           DEF000027
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 29 of 97




                                                           DEF000028
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 30 of 97




                                                           DEF000029
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 31 of 97




                                                           DEF000030
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 32 of 97




                                                           DEF000031
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 33 of 97




                                                           DEF000032
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 34 of 97




                                                           DEF000033
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 35 of 97




                                                           DEF000034
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 36 of 97




                                                           DEF000035
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 37 of 97




                                                           DEF000036
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 38 of 97




                                                           DEF000037
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 39 of 97




                                                           DEF000038
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 40 of 97




                                                           DEF000039
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 41 of 97




                                                           DEF000040
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 42 of 97




                                                           DEF000041
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 43 of 97




                                                           DEF000042
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 44 of 97




                                                           DEF000043
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 45 of 97




                                                           DEF000044
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 46 of 97




                                                           DEF000045
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 47 of 97




                                                           DEF000046
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 48 of 97




                                                           DEF000047
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 49 of 97




                                                           DEF000048
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 50 of 97




                                                           DEF000049
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 51 of 97




                                                           DEF000050
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 52 of 97




                                                           DEF000051
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 53 of 97




                                                           DEF000052
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 54 of 97




                                                           DEF000053
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 55 of 97




                                                           DEF000054
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 56 of 97




                                                           DEF000055
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 57 of 97




                                                           DEF000056
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 58 of 97




                                                           DEF000057
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 59 of 97




                                                           DEF000058
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 60 of 97




                                                           DEF000059
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 61 of 97




                                                           DEF000060
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 62 of 97




                                                           DEF000061
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 63 of 97




                                                           DEF000062
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 64 of 97




                                                           DEF000063
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 65 of 97




                                                           DEF000064
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 66 of 97




                                                           DEF000065
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 67 of 97




                                                           DEF000066
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 68 of 97




                                                           DEF000067
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 69 of 97




                                                           DEF000068
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 70 of 97




                                                           DEF000069
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 71 of 97




                                                           DEF000070
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 72 of 97




                                                           DEF000071
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 73 of 97




                                                           DEF000072
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 74 of 97




                                                           DEF000073
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 75 of 97




                                                           DEF000074
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 76 of 97




                                                           DEF000075
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 77 of 97




                                                           DEF000076
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 78 of 97




                                                           DEF000077
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 79 of 97




                                                           DEF000078
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 80 of 97




                                                           DEF000079
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 81 of 97




                                                           DEF000080
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 82 of 97




                                                           DEF000081
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 83 of 97




                                                           DEF000082
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 84 of 97




                                                           DEF000083
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 85 of 97




                                                           DEF000084
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 86 of 97




                                                           DEF000085
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 87 of 97




                                                           DEF000086
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 88 of 97




                                                           DEF000087
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 89 of 97




                                                           DEF000088
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 90 of 97




                                                           DEF000089
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 91 of 97




                                                           DEF000090
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 92 of 97




                                                           DEF000091
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 93 of 97




                                                           DEF000092
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 94 of 97




                                                           DEF000093
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 95 of 97




                                                           DEF000094
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 96 of 97




                                                           DEF000095
Case 1:19-cv-05773-SDA Document 78-10 Filed 10/14/20 Page 97 of 97




                                                           DEF000096
